Citation Nr: 1435808	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  07-18 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active service from August 1963 to August 1967, including in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran testified before the undersigned at a video conference Board hearing in September 2010.  A transcript of that proceeding has been associated with the claims file. 

In December 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.


FINDING OF FACT

Resolving any reasonable doubt in the Veteran's favor, his current bilateral hearing loss is related etiologically to noise exposure during active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claim, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

The Veteran contends that he incurred his current bilateral hearing loss during active service.  He specifically contends that in-service noise exposure caused or contributed to his current bilateral hearing loss.  He also contends that his private audiologist has provided a favorable medical nexus opinion concerning the contended etiological relationship between bilateral hearing loss and active service.

Law and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Clinically, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   For compensation purposes, however, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because sensorineural hearing loss (as an organic disease of the nervous system) is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claim.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Analysis

The Board finds that the evidence supports granting the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As an initial matter, the evidence establishes a current disability during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding requirement of "current disability" satisfied if disorder diagnosed when claim is filed or at any time during pendency of appeal).  The Veteran's audiometric testing results demonstrated hearing thresholds over 26 decibels for at least three of the frequencies for both ears and speech recognition scores were below 94 percent bilaterally (as seen on a February 2014 VA audiology examination report).  See 38 C.F.R. §3.385 (2013) (defining impaired hearing for purposes of applying the laws administered by VA).  Therefore, the first Shedden element required for service connection has been established.

Turning to the next element of service connection under Shedden (in-service incurrence or aggravation of a disease or injury), the record establishes that the Veteran was exposed to loud noises in service.  He competently and credibly testified before the undersigned to military noise exposure during his time in the Air Force.  According to the Veteran's DD Form 214, his military occupational specialty was as a parachute rigger.  He specifically asserts that he was exposed to excessive aircraft noise on the flight line, as well as some combat-related noise (e.g., mortars/rockets).  The Veteran's available service treatment records expressly document noise exposure in October 1964.   

Having determined that the Veteran has a current diagnosis of hearing loss and he was exposed to loud noises in service, the Board now turns to the remaining element of service-connection under Shedden (a nexus between the present bilateral hearing loss and in-service noise exposure).  The Board acknowledges that the Veteran's claims file contains many conflicting medical opinions addressing the likelihood of a causal connection between his active service and his current bilateral hearing loss.  In this regard, VA examiners opined unfavorably as to the contended etiological relationship between bilateral hearing loss and active service in November 2005, June 2006, January 2011, and in February 2014.  The Veteran submitted two positive medical nexus opinions dated in January 2006 and September 2010 from private audiologists relating his bilateral hearing loss to active service.

In weighing the medical opinions of record, the Board explained in its December 2013 remand that the November 2005, June 2006, and January 2011 VA opinions were inadequate for several reasons.  As the Board previously noted, the Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, a new VA examination and opinion was sought on remand in February 2014.  In the May 2014 Informal Hearing Presentation, the Veteran's representative argued that the February 2014 opinion also was inadequate, in part because it "did not discuss the October 1964 in-service noise exposure, or the Veteran's contention of when his hearing loss began."  The Board agrees that the failure to discuss this relevant evidence in the February 2014 VA examination report is troubling, especially because the February 2014 VA examiner did not have access to the Veteran's paper claims file even though the Board's December 2013 remand specifically stated that "[t]he claims file and a copy of this remand must be provided to the examiner for review."  (Emphasis added).  Although the February 2014 VA examiner initially stated that the claims file was reviewed, he explained that he did not have access to the Veteran's service treatment records and only reviewed the electronic record and copies of previous examination reports.  In fact, the VA examination request form completed by RO personnel prior to the February 2014 VA examination specifically stated that "the physical C-file is not being sent for review.  All evidence needed for review is available electronically through a combination of both VBMS and Virtual VA."  Unfortunately, the Board notes that there are many documents in the paper claims file that are not included in the electronic file (VBMS and Virtual VA), including a copy of the Board's December 2013 remand or the Veteran's lay statements of hearing problems since discharge from the Air Force.  Having reviewed the record evidence, the Board concludes that the February 2014 VA examiner's opinion also is inadequate for purposes of adjudicating the Veteran's claim of service connection for bilateral hearing loss.  See Barr, 21 Vet. App. at 303.

The Board finds that judicial review in this case has been frustrated by the RO's apparent inability or unwillingness to comply with the prior remand instructions in December 2013.  The Board notes in this regard that, in Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  (Emphasis added.)  The Board notes in this regard that compliance by the RO with its December 2013 remand directives was not discretionary, particularly in light of the Court's decision in Stegall and the importance of allowing the VA examiner, on remand, to review the Veteran's complete claims file.  

As noted, and despite the RO's assertion to the contrary in the examination request prepared prior to the most recent VA examination conducted in February 2014, not all of the evidence relevant to the Veteran's currently appealed claimed was contained within VBMS and Virtual VA.  In other words, the RO's conclusory statement in the VA examination request form that all relevant information was available in VBMS and Virtual VA was contrary to the facts in this case.  And the RO's failure to forward the claims file to the February 2014 VA examination for his review also was contrary to the Board's December 2013 remand instructions and well-settled law concerning claims remanded by the Board to the RO.  Id.  The Board cannot understand why the RO failed to comply with its December 2013 remand instructions in this case.  The Board finds that it was error for the RO/AMC to re-certify this appeal to the Board in May 2014 without complying with the December 2013 remand instructions; absent the Board's decision in this case granting the Veteran's currently appealed claim, the RO's failure to comply with the December 2013 remand instructions would constitute a completely avoidable Stegall remand.    

Given the RO's failure to comply with the Board's December 2013 remand instructions and well-settled law, the Board once again is required to consider whether to remand for yet another opinion concerning the contended etiological relationship between the Veteran's current bilateral hearing loss and active service.  Id.  Although the January 2006 private audiologist provided a favorable medical nexus opinion concerning the contended etiological relationship between the Veteran's current bilateral hearing loss and active service, the Board finds that the rationale for this opinion is inadequate because the simple provision of hearing aids by VA does not equate to a concession of service connection for the underlying hearing loss as claimed by Dr. M. in January 2006.  

The Board also notes that the most recent September 2010 private opinion concluded that the Veteran's hearing loss is "more likely than not related to his time in the military."  This opinion was provided by a certified audiologist who explained that the Veteran served as a parachute rigger and was exposed to noise on the flight line.  The rationale for this positive medical nexus opinion fully contemplates the Veteran's conceded in-service noise exposure.  It also appears to be premised on an accurate factual history.  See, for example, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Having reviewed the September 2010 private audiologist's opinion, the Board finds no reasonable basis to reject it.  See also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Accordingly, the Board finds that the third element found in Shedden (a nexus to service) has been demonstrated by the evidence in this case (the September 2010 opinion).  

In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  See also 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


